DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 04/19/2022 have been fully considered but they are not persuasive. The Office proposed an Examiner’s amendment outlined in the interview summary further modifying claim 11 and incorporating said amended claim into claim 1; Applicant has opted to receive an additional office action before deciding on the proposal. 
Applicant argues that choosing separate materials for separate parts is not obvious to one having ordinary skill in the art. In applicant's arguments against the references individually that Blumenstein doesn’t teach recycled materials and that Sprang doesn’t teach two difference materials, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Further, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Here, Blumenstein teaches the base body and outlet duct are separately made thus inherently using different material for each part further stating such in para. 65 (outlet duct uses food safe materials), and Spang is introduced to show that recycled materials have been long implemented in the art as a way to incorporate best environmental practice into the manufacturing while also allowing for the parts most in contact with the dispensed product to be suited to do so. These references in combination with each other teach separate components for separate parts while also asserting that recycled materials are used in the art and would be obvious based one to choose from when designing and assembling. 
Applicant arguments regarding claim 2 extend from those regarding claim 1, Applicant argues the entire outlet duct is made from a material that has a total rate of constituent migration lower than the part of the base body, and argues that Blumenstein only uses low constituent migration material and/or food safe material for part of the outlet duct. However, the claim isn’t so limiting as long as part of the outlet duct is made of a low constituent migration rate material then it meets the claim. Further delineation is needed in the claim to distinguish from the prior art,  and even so it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blumenstein (US 2010/0147898 A1), and further in view of Spang, Jr. et al. (US 2020/0062489 A1 herein after Spang).
Re: Claim 1, Blumenstein discloses the claimed invention including diffuser for a pressurized container (3) fitted with a valve (20), especially for an aerosol generator, which diffuser is provided with:
a base body (4) having a finger tab (9) to be depressed by the user to actuate the valve and having an outlet opening (22) for the release of a product contained in the pressurized container and an outlet duct (5) placed in the base body, which outlet duct a first end (19) configured to cooperate with the valve of the pressurized container and a second end (12) configured for the release of the product contained in the pressurized container (Fig. 1) 
wherein the outlet duct is coupled to the base body in such a way that the second end of the outlet duct is substantially facing the outlet opening (114) of the base body (Depicted in Fig. 1);
Blumenstein discloses that the base body and outlet duct are separately constructed (Para. 42, separately made) except for materials used for the separate parts. However, Spang teaches separate outlet duct from base body such that at least a part of the base body (110) is manufactured from recycled material and the outlet duct (120) is manufactured from a material different from the recycled material (Para. 41, each part may be independently created from separate materials including recycled material).
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to choose separate materials for each part one being recyclable as taught by Spang, since using recycled materials incorporates best environmental practice into the manufacturing while also allowing for the parts most in contact with the dispensed product to be suited to do so. Further, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Re: Claim 2, Blumenstein in view of Spang discloses the claimed invention including the material used for the part of the base body has a total rate of constituent migration from said material into a reference product that is greater than the total rate of constituent migration from the material used for the outlet duct into the reference product (Blumenstein: Para. 61-66, outlet duct requires a food safe material thus necessitating a low constituent migration rate) .
Re: Claim 3, Blumenstein in view of Spang discloses the claimed invention including the total rate of migration of the constituents of the material used for the outlet duct (120) into the reference product is less than 10 mg of said constituents per 1 dm2of surface area of said material (Blumenstein: Para. 61-66, outlet duct requires a food safe material thus necessitating a low constituent migration rate, 10mg/dm2 is the European upper limit for migration, anything food safe would necessitate a lower value, TPE, TEEE, and TPU all have polymers of low constituent migration, parent application has an EPO designated application originating from Germany).
Re: Claim 4, Blumenstein in view of Spang discloses the claimed invention including the material used for the outlet duct is a virgin material (Spang: Para. 41, new materials are known option to one having ordinary skill in the art).
Re: Claim 5, Blumenstein in view of Spang discloses the claimed invention including the material used for the outlet duct is a material suitable for food contact (Blumenstein: Para. 63-65) Food Safe materials may be used.
Re: Claim 6, Blumenstein in view of Spang discloses the claimed invention including the material used for the outlet duct comprises any one of the following materials: a polymeric material, a metal, or a combination of said aforementioned materials (Blumenstein: Para. 63-65, polymers).
Re: Claim 7, Blumenstein in view of Spang discloses the claimed invention including the polymeric material comprises any one of the following polymers: polyethylene, polypropylene, polyoxymethylene, butylene polyterephthalate, polyamide, or a combination of said aforementioned polymers (Blumenstein: Para. 63-65, any of these polymers may be selected as further evidenced by Spang in Para. 41).
Re: Claim 8, Blumenstein in view of Spang discloses the claimed invention including the material used for the part of the base body comprises any one of the following materials: a polymeric material, a non-polymeric material, or a combination of said aforementioned materials (Blumenstein: Para. 45, 63-65, base body being molded such that any of these polymers may be selected as further evidenced by Spang in Para. 41).
Re: Claim 9, Blumenstein in view of Spang discloses the claimed invention including the polymeric material comprises any one of the following polymers: polyethylene, polypropylene, polylactic acid, polyhydroxyalkanoate, polybutylene succinate, or a combination of said aforementioned polymers (Blumenstein: Para. 45, 63-65, any of these polymers may be selected as further evidenced by Spang in Para. 41).
Re: Claim 10, Blumenstein in view of Spang discloses the claimed invention including the entire base body (110) is manufactured from the recycled material polymers (Spang: Para. 41, any of these recycled material polymers may be used).
Re: Claim 13, Blumenstein discloses the claimed invention including the second end of the outlet duct is floating in relation to the outlet opening (Depicted in Claim 1).
Re: Claim 14, Blumenstein discloses the claimed invention including a base body (4) for use in a diffuser for a pressurized container according to claim 1 (please refer to the rejection of claim 1 above to cover these limitations).
Re: Claim 15, Blumenstein discloses the claimed invention including an outlet duct (5) for use in a diffuser for a pressurized container according to claim 1 (please refer to the rejection of claim 1 above to cover these limitations).
Re: Claim 16, Blumenstein discloses the claimed invention including using a diffuser for a pressurized container according to claim 1 for dispensing a food product, or a cosmetic, pharmaceutical or medical product (Para. 1, cosmetic).
Claims 11, 12, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blumenstein (US 2010/0147898 A1) and Spang, Jr. et al. (US 2020/0062489 A1 herein after Spang) as applied to claim 1 above, and further in view of Greiner-Perth et al. (US 2015/0014368 A1).
Re: Claim 11, Blumenstein discloses the claimed invention include the base body is provided with a connecting hole in the finger tab (30) in such a way that the outlet duct may be fastened to the base body except for a connecting hole. However, Greiner-Perth discloses a dispenser having base body is provided with a connecting hole in the finger tab (42) in such a way that the outlet duct may be fastened to the base body (Fig. 6a, Para. 56, finger tab with connecting hole).
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to include a connecting hole as taught by Greiner-Perth since Grenier-Perth teaches of the equivalence of a connecting hole (Fig. 6a) and connecting tab (Fig. 11a) for their use in the dispensing art and the selection of any of these known equivalents to impart force on the outlet duct would be within the level-of ordinary skill in the art.
Re: Claim 12, 17, and 18, Blumenstein discloses the claimed invention except for expressly stating the distance between the connecting feature and the outlet opening is less than 12. However, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date to include a distance of less than 8mm, 10mm or 12mm since the Federal Circuit has held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. MPEP 2144.04(IV)(A) (discussing Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Blumenstein by causing the distance to be less than 8mm, 10mm or 12mm. Applicant appears to have placed no criticality on any particular distance (see Specification wherein it is required simply that the distance “may be” less than 12mm) and it appears that the feature in the device of Blumenstein would work appropriately if made within the claimed distance.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES P. CHEYNEY whose telephone number is (571)272-9971. The examiner can normally be reached Monday - Friday, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES P. CHEYNEY/Primary Examiner, Art Unit 3754